Citation Nr: 0837999	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder, claimed as gouty arthritis.
  
3.  Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart condition.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Jackson, Mississippi.

The issue of entitlement to service connection for a 
cardiovascular disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest during service; associated 
pathology was not identified until November 1996. 

2.  An injury or disease of the left knee was not manifest 
during service; associated pathology was not identified until 
November 2000. 

3.  Hypertension and gouty arthritis of the left knee did not 
manifest to a degree of 10 percent within one year of service 
separation.

4.  The veteran's current hypertension and left knee disorder 
are unrelated to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  A left knee disorder, claimed as gouty arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
arteriosclerosis, or hypertension, to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



Hypertension

The provisions of Diagnostic Code (DC) 7101 define 
hypertension as diastolic blood pressure predominantly 90 mm. 
or greater.  Isolated systolic hypertension means that 
systolic blood pressure is predominantly 160 mm. or greater, 
with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104 (2008). 
 
In considering whether hypertension was incurred during 
active duty, the service medical records have been reviewed.  
While the veteran indicated that he had experienced high 
blood pressure in a July 1969 dental questionnaire and upon 
his separation from service in October 1969, his in-service 
symptomatology was never diagnosed as a chronic disability.  

The service records do not contain any blood pressure 
readings indicative of hypertension or high blood pressure.  
The veteran's induction examination of February 1968 showed 
no abnormality of the vascular system, and his pressure was 
134/80 at that time.  The only other blood pressure 
measurements of record were conducted during his separation 
examination in October 1969, during which his blood pressure 
was noted as 126/74.  Of importance, the examining physician 
noted "normal" vascular system findings.  

The service treatment records are negative for any other 
clinical findings relating to hypertension.  Moreover, the 
service treatment records do not indicate that he sought 
treatment for, or complained of symptoms related to, high 
blood pressure.  For these reasons, the Board finds that the 
evidence does not demonstrate a chronic disability associated 
with hypertension in service.  

The Board further finds that hypertension did not manifest to 
a degree of 10 percent within one year of the veteran's 
separation from service in February 1970.  According to the 
evidence of record, pathology associated with hypertension 
was not identified until November 1996, when private 
treatment records noted high blood pressure readings.  
Further, the evidence does not reflect a diagnosis of 
hypertension until a May 2004 VA treatment record, although 
prior emergency room records indicated that he took high 
blood pressure medication as early as November 2000.  

As the evidence suggests that hypertension manifested no 
earlier than November 1996, the presumption of service 
incurrence for hypertension that manifests to a degree of 10 
percent within one year of service separation does not apply.  
38 C.F.R. §§ 3.307, 3.309.  

As stated above, post-service evidence does not reflect 
symptomatology associated with hypertension for many years 
after service discharge.  Specifically, the earliest 
identified a high blood pressure reading was taken in 
November 1996.  In this case, the Board emphasizes the multi-
year gap between discharge from active duty service in 1970 
and initial reported high blood pressure reading (more than a 
15-year gap).  

Given the length of time that had passed between the time of 
discharge and his first identifiable symptoms of 
hypertension, the evidence does not support the claim based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
veteran's currently-diagnosed hypertension to active duty, 
despite his contentions to the contrary.    

In this case, there is simply no medical evidence relating 
the veteran's hypertension to active duty service.  The Board 
acknowledges his statements asserting a relationship between 
his hypertension and active duty service and notes that he is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

However, as a lay person, the veteran is not competent to 
offer opinions on medical diagnosis of causation, and the 
Board may not accept unsupported lay speculation with regard 
to these medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Therefore, while he is competent to report the symptoms he 
experienced through his senses, he is not qualified to offer 
a medical opinion on the issue of causation.  

For the reasons set forth above, the Board finds that the 
competent evidence does not relate the veteran's currently-
diagnosed hypertension to active duty service.  Thus, the 
requirement necessary to establish a medical nexus for 
service connection has not been met.  See McManaway v. West, 
13 Vet. App. 60, 66 (1999).  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the veteran's claim for 
service connection for hypertension, the Board is unable to 
grant the benefits sought and the appeal is denied. 

Left Knee Disorder

In the present case, there is no dispute that the veteran has 
current disability of the left knee; he was diagnosed with 
gouty arthritis in April 2001.  However, for the reasons 
discussed below, the Board finds that the weight of the 
evidence demonstrates that his left knee disability is 
unrelated to service.  

A review of the service treatment records did not reveal any 
history of an injury, complaints, findings, diagnosis, or 
treatment of the left knee.  On the contrary, during a 
separation examination conducted in October 1969, he 
indicated that he had never had arthritis, a "trick" or 
locked knee, or swollen or painful joints.  Significantly, 
the examining physician revealed "normal" lower extremities 
at the time of his separation examination.  Thus, the 
evidence does not suggest the incurrence of a left knee 
injury or chronic pathology during service.    

Further, the evidence does not show that the gouty arthritis 
of his left knee manifested to a degree of 10 percent within 
one year of service separation to warrant presumptive service 
connection pursuant to 38 C.F.R. § 3.309(a).  Although 
arthritis is recognized as a chronic disease that is subject 
to presumptive service connection analysis, the records do 
not indicate the manifestation of gouty arthritis within the 
statutorily defined one-year period following service 
separation.  In fact, the evidence does not reflect a 
diagnosis of gouty arthritis of the left knee until April 
2001.  Therefore, a grant of service connection pursuant the 
chronicity provision of 38 C.F.R. § 3.303(b) is not warranted 
in this case.  

Next, post-service evidence does not reflect left knee 
symptomatology for many years after service discharge.  
Specifically, the evidence does not show left knee complaints 
until late 2000, approximately 30 years after separation from 
service.  In April 2001, he reported left knee pain of 
several days duration.  Furthermore, at the time of 
treatment, he did not report that his left knee 
symptomatology was related to service or that it was of 
longstanding duration.  

In a 2005 outpatient treatment record, he reported a 3-4 year 
onset of knee pain with swelling but, again, never related it 
to service.  His silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson, 230 F.3d at 1333; Mense, 1 Vet. 
App. at 356.

Next, after reviewing the evidence of record, the Board finds 
no competent evidence relating the veteran's left knee 
disorder to active duty service.  Although he has had 
essentially on-going medical care for left knee complaints, 
none of his treating physicians has ever established a 
medical nexus between his left knee disorder and active duty.  
Without any competent evidence establishing a medical nexus, 
the claim for service connection must be denied.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As the 
weight of the evidence is against the veteran's claims for 
service connection for a left knee disorder, the Board is 
unable to grant the benefits sought.  

With respect to both claims, n addition to the documented 
post-service treatment records, the evidence includes 
statements from the veteran asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued hypertension and a left knee disorder since 
active service is inconsistent with the other evidence of 
record.  Indeed, while he stated that his disorders began in 
service, the separation examination was absent of any 
complaints.  Moreover, the post-service evidence does not 
reflect treatment related to hypertension until the 1990s 
(more than 20 years after discharge), and left knee 
symptomatology until 2000 (more than 30 years after).

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
hypertension and left knee disorder and active duty service.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements.  See Cartright, 2 Vet. App. at 
25 (interest in the outcome of a proceeding may affect the 
credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2006 that also fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  These letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2006 and 
January 2007, the RO also provided the veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date for each of 
his claims.  With these letters, the RO effectively satisfied 
the remaining notice requirements with respect to the issues 
on appeal.  Moreover, as the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After reviewing the claims file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
outpatient treatment records, and the veteran submitted 
private treatment records and statements on his behalf.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of hypertension and gouty arthritis of the 
left knee, no evidence of the disorders for many years after 
separation, and no competent evidence of a nexus between 
service and the veteran's claims, a remand for a VA 
examination would unduly delay resolution of these issues.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims for service connection for 
hypertension and gouty arthritis of the left knee.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for hypertension is denied.

Service connection for a left knee disorder, claimed as gouty 
arthritis, is denied.  


REMAND

With respect to the remaining claim for a cardiovascular 
disorder, the Board finds that a remand is needed.  First, 
the veteran has offered competent evidence regarding heart 
problems that he experienced during active duty service.  
This is supported by the separation examination in October 
1969 indicating a short systolic murmur of the heart.  As a 
result, he was diagnosed with a hemic murmur.

Further, medical records reflect that the veteran sought 
post-service evaluation for a cardiovascular disorder.  
Specifically, an abnormal echogram in February 1995 revealed 
an arrhythmia and, in March 2005, he underwent a coronary 
sinus catheter placement and comprehensive electrophysiology 
testing due to tachycardia and unstable angina.  

Although more recent VA treatment records from July 2006 
revealed negative Holter and Echogram tests, the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (the requirement that there be a current 
disability is satisfied when the disability is shown at the 
time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves).   Therefore, 
the Board finds that the evidence of record demonstrates a 
cardiovascular disorder for VA purposes. 

However, there is insufficient competent medical evidence of 
record to make a decision on whether the veteran's 
cardiovascular disorder is related to service, including his 
diagnosed hemic murmur.  Therefore, an examination and 
medical opinion are required to determine the nature and 
etiology of his cardiovascular disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Jackson, Mississippi, 
for the period from March 2007 to the 
present.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his cardiovascular disorder.  
If the examination reveals a diagnosis of 
a cardiovascular disorder, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or higher) that 
the veteran's cardiovascular disorder is 
related to service, including his in-
service heart murmur.  The claims folder 
must be made available to the examiner 
for review and its availability should be 
noted in the opinion that is provided.  
All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


